Citation Nr: 0732580	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-41 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, 
right foot.

2.  Entitlement to service connection for plantar fasciitis, 
left foot.

3.  Entitlement to an increased (compensable) initial 
evaluation for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1976 to January 
2003.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By a decision prepared in November 
2002 and issued in February 2003, the RO, in pertinent part, 
granted service connection for GERD, assigning an initial 
noncompensable evaluation, and denied claims for service 
connection for plantar fasciitis of the right foot and 
plantar fasciitis of the left foot.  The veteran disagreed 
with those denials in January 2004, and perfected timely 
substantive appeal in November 2004, after the RO issued a 
statement of the case (SOC) in September 2004.
 
During the pendancy of this appeal, the veteran relocated.  
Jurisdiction of the claims file has been transferred to the 
St. Petersburg, Florida RO.

In his November 2004 substantive appeal, the veteran 
discussed the findings of a podiatrist from whom he had 
recently sought treatment.  The veteran's contentions in that 
substantive appeal and attached documents, including the 
veteran's discussion of the podiatrist's recent diagnoses, 
including heel spurs, raise a claim for service connection 
for bilateral heel spurs and degenerative arthritis.  Those 
claims are REFERRED to the agency of original jurisdiction.

The claim for an increased (compensable) initial evaluation 
for GERD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated for plantar fasciitis on one 
occasion during service, complained of foot pain at his 
separation examination, and consistently complained of 
intermittent foot pain chronically thereafter.

2.  Although a confirmed diagnosis of plantar fasciitis was 
not assigned until approximately 20 months after the 
veteran's service discharge, resolving reasonable doubt in 
the veteran's favor, the foot pain now diagnosed as plantar 
fasciitis was present at the veteran's separation 
examination.  


CONCLUSION OF LAW

The criteria for service connection for plantar fasciitis, 
right foot, and for plantar fasciitis, left foot, have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for plantar fasciitis bilaterally.  

Duties to Notify and Assist

Before addressing the merits of a claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  In this case, as the resolution of the issue 
addressed in this decision is favorable to the veteran, there 
is no further need to discuss compliance with those duties, 
as any additional action to comply with those duties would 
delay the favorable decision, and would be adverse to the 
veteran's interests.

Entitlement to service connection for plantar fasciitis

The veteran's service medical records reflect that the 
veteran sought medical treatment for left foot pain in 
January 1981.  A diagnosis of tendonitis was assigned.  In 
August 1984, the veteran sustained a left ankle sprain.  The 
veteran reported foot pain on separation assessments 
completed in June 2002 and August 2002, and stated that his 
foot pain had been diagnosed as plantar fasciitis.

The veteran first underwent VA examination in October 2002, 
prior to his service discharge in January 2003.  The veteran 
complained of pain on the bottom of his feet on arising in 
the morning, especially after evening exercise the night 
before.  The veteran reported that the pain resolved 
relatively quickly when he would get up and move around.  He 
reported having foot pain off and on for years.  The examiner 
noted that the pain was limited to the area of the ball of 
the foot and the distal aspect of the heel.  The examiner 
noted that the pain had once been diagnosed as plantar 
fasciitis.  On objective examination, the veteran's feet 
appeared fully normal, without any swelling, erythema, or 
other signs of a plantar process.  There was no point 
tenderness.  The examiner concluded that the veteran had 
plantar fasciitis, by history, without current 
manifestations.

In October 2003, the veteran was seen by Matthew Rosen, M.D.  
The veteran complained of right foot pain, primarily at the 
heel.  The veteran reported that the pain increased with 
running and was present the first steps in the morning.  The 
provider suspected a small calcaneal spur, but radiologic 
examination of the right foot disclosed that the bones and 
soft tissues were normal for the veteran's age.  The provider 
assigned a diagnosis of plantar fasciitis.

In March 2004, the veteran again complained of pain in the 
heels bilaterally and in the anterior metatarsal area, worse 
on the right, stating that the pain had been present for 
years.  The provider concluded that the veteran had 
arthralgia of the heels and recommended heel inserts.

In November 2004, the veteran sought podiatric evaluation.  
He complained of heel pain bilaterally with weight-bearing, 
especially on arising in the morning or after sitting for 20 
minutes or more.  There was tenderness on palpation at the 
medial and plantar calcareous bilaterally.  The provider also 
noted 5 degrees of forefoot varus bilaterally and 3 degrees 
of rearfoot varus.  The podiatrist reported that radiologic 
examination disclosed a plantar calcaneal spur bilaterally.  
The provider assigned a diagnosis of plantar fasciitis, heel 
spur bilaterally, and degenerative arthritis.

The facts show that, at least with resolution of doubt in the 
veteran's favor, the evidence is at least in equipoise to 
warrant service connection for plantar fasciitis.  The 
veteran complained of foot pain bilaterally at the time of 
written assessments for separation, and on VA examination 
prior to his separation from service.  The veteran's 
complaints of foot pain remained chronic and consistent after 
the veteran's service separation.  A diagnosis of plantar 
fasciitis has now been assigned for that pain.  The diagnosis 
was not assigned until 18 months after the veteran's 
discharge, but the fact that the veteran complained of the 
same type of pain during service as after service, together 
with the fact that the veteran had more than 20 years of 
service, is sufficient to place the evidence that this 
disorder was present in service and chronically and 
continuously thereafter at least in equipoise.  The evidence 
warrants a grant of service connection for right and left 
plantar fasciitis.


ORDER

The appeal for service connection for plantar fasciitis, 
right foot, and for plantar fasciitis, left foot, is granted.  


REMAND

The RO has granted service connection for GERD, and has 
evaluated that disorder as noncompensable under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  Under that diagnostic code, a 
10 percent rating is warranted when there is a hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent disability 
evaluation is contemplated for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

Unfortunately, there is a gap in this case in the evidence as 
to the severity of the veteran's GERD.  The record reflects 
that the veteran underwent endoscopy in February 2004, and a 
hiatal hernia was diagnosed at that time.  However, the 
records associated with that endoscopy, including records 
which might show what symptoms the veteran had at that time, 
are not of record.  Appellate review as to whether a staged 
rating is warranted cannot be completed until all records 
reflecting the severity of the service-connected disability 
are associated with the claims file.  Therefore, the 
veteran's appeal here for higher initial evaluation for GERD 
requires consideration of staged ratings.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA clinical 
records from November 2004 to the present 
and from January 2003 to April 1, 2004, 
especially the records of an endoscopy 
performed in February 2004 and records 
reflecting the severity of the veteran's 
GERD in the months prior to and following 
that procedure.  

2.  Afford the veteran an opportunity to 
submit statements, including statements 
from others, including co-workers or other 
individuals who might have observed the 
veteran's GERD symptoms or heard his 
complaints.  

3.  Conduct VA examination to determine 
the severity of the veteran's current 
symptoms of GERD.  In particular, the 
examiner should state whether there is 
objective evidence that the veteran 
currently has persistent recurrent 
epigastric distress, dysphagia, pyrosis, 
regurgitation, or substernal, arm, or 
shoulder pain.  The examiner should, if 
possible, provide an opinion as to whether 
any two of these symptoms have been 
present together during any portion of the 
period since the veteran's service 
discharge in January 2003.  If providing 
such an opinion would require speculation, 
the examiner should so state.  

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
the claims should be readjudicated.  If 
any claim is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


